Citation Nr: 0601827	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-00 866	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from February 1990 to June 
1990 and from January 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In November 2005, the Board issued a decision concerning the 
issues of (1) Entitlement to an effective date prior to 
January 29, 2002 for a compensable rating for lumbosacral 
spine traumatic arthritis with history of strain; 
(2) Evaluation of lumbosacral spine traumatic arthritis with 
history of strain, rated as 10 percent disabling prior to 
September 26, 2003; (3) Evaluation of lumbosacral spine 
traumatic arthritis with history of strain, rated as 20 
percent disabling from September 26, 2003; and 
(4) Entitlement to an increased (compensable) rating for 
scar, residuals, status post ganglion cyst removal, right 
wrist.  The veteran's representative, however, had argued 
that the issue of entitlement to service connection for an 
acquired psychiatric condition was also before the Board on 
appeal.  Since the issuance of the Board's decision in 
November 2005, the veteran's representative has specifically 
requested that the Board address the issue of entitlement to 
service connection for an acquired psychiatric condition.  
This supplemental decision will address this issue, as 
requested by the veteran's representative.


FINDINGS OF FACT

1.  Service connection was denied for adjustment disorder 
with mildly depressed mood in October 1994, and the veteran 
was so informed by a letter dated October 14, 1994.

2.  The veteran filed a notice of disagreement with the 
denial of service connection for adjustment disorder with 
mildly depressed mood in October 1994.

3.  The RO issued a statement of the case concerning the 
denial of adjustment disorder with mildly depressed mood on 
November 22, 1994.

4.  A hearing was held before a Hearing Officer at the RO 
concerning the denial of service connection for a nervous 
condition in May 1995, at which time the veteran's 
representative stated that a VA Form 9 would be filed later.

5.  A Hearing Officer's decision and supplemental statement 
of the case concerning the denial of service connection for 
an acquired psychiatric disorder was issued on October 11, 
1995, at which time the veteran and his representative were 
informed that the veteran had sixty days, or until December 
11, 1995, within which to file an appeal.

6.  The RO received no written statement from the veteran or 
his representative between October 11, 1995 and January 2002.  


CONCLUSION OF LAW


A timely substantive appeal was not filed concerning the 
October 1994 denial of service connection for adjustment 
disorder with mildly depressed mood.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative argues that the issue of 
entitlement to service connection for an acquired psychiatric 
condition is before the Board on appeal from an October 1994 
rating decision that denied service connection for adjustment 
disorder with mildly depressed mood, claimed as a nervous 
condition.  For the reasons discussed below, the Board 
concludes that this issue is not before the Board on appeal.  

As a preliminary matter the Board notes that 38 C.F.R. 
§ 20.101(d) provides that the Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case regardless of whether the agency of original 
jurisdiction (AOJ) addressed the question, and that the Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  Although this section provides for notice 
to be given to all parties to the proceeding and their 
representatives when the Board, on its own initiative, raises 
a question as to a potential jurisdictional defect, in this 
case, the jurisdictional question was raised by the veteran's 
representative concerning an issue that was not presented to 
the Board by the AOJ.  The veteran's representative has made 
argument in support of the Board's jurisdiction to address 
the question of entitlement to service connection for an 
acquired psychiatric condition.  Therefore, in this instance, 
the Board concludes that it may address the jurisdictional 
question raised by the veteran's representative without 
providing the notice specified in 38 C.F.R. § 20.101(d).

In this case, the RO denied service connection for adjustment 
disorder with mildly depressed mood in November 1994, and the 
veteran was so informed by a letter dated October 14, 1994.  
He filed a timely notice of disagreement (NOD) in that same 
month.  The RO issued a statement of the case (SOC) 
concerning the denial of service connection for adjustment 
disorder with mildly depressed mood (as well as for service 
connection for scoliosis with low back pain) on November 22, 
1994.  

In February 1995, the veteran filed this statement:

It is requested that I be given a personal Hearing 
locally before formal appeal on denial of my 
service connection for back cond[ition] and nervous 
condition.

The requested hearing was scheduled and held before a Hearing 
Officer at the RO on May 3, 1995, and the hearing transcript 
is of record.  The hearing transcript contains the following 
exchange at the end of the hearing:

Hearing Officer: ***** You filed your Substantive 
Appeal - pardon me, you filed a Notice of 
Disagreement, not the Substantive Appeal.  And 
we sent you a Statement of the Case.  With 
that Statement of the Case was a form on which 
to file an appeal if that's what you had 
wanted to do, if you wanted to continue the 
appeal process.

[Veteran's Representative]:	We'll await your 
decision before you file, the Form 9.

In August 1995, the veteran submitted the following query:

I had a hearing in June of 95.  [A]t that time my 
FORM 9 was of records.  I have heard nothing on my 
claim since then what is the status?

Thereafter, on October 11, 1995, the supplemental statement 
of the case and Hearing Officer's decision were issued, which 
granted service connection for lumbar strain with 
degenerative changes of L4, L5, and S1, denied service 
connection for an acquired psychiatric disorder, and denied a 
combined compensable evaluation under 38 C.F.R. § 3.324.  The 
cover letter specifically informed the veteran that the VA 
Form 9, or its equivalent, had not been received; that the VA 
Form 9, or its equivalent, must be received before the case 
could be prepared for consideration by the Board; and that if 
neither a substantive appeal nor a request for an extension 
of the time limit was received within 60 days, the RO would 
assume that he did not wish to complete his appeal.  The 
veteran was specifically informed that his appellate rights 
would expire on December 11, 1995.

Thereafter, the veteran was sent a rating decision, 
effectuating the Hearing Officer's decision, by a letter 
dated October 17, 1995.  He was also sent a certificate for 
use in civil service preference, as he had requested in 
September 1995, by a letter dated October 19, 1995.  Nothing 
further was received from the veteran until January 29, 2002, 
when VA received the claim for re-evaluation of service-
connected right wrist and lower back disability.  

The veteran's representative argues that the veteran's August 
1995 statement should be construed as a substantive appeal.  
In the alternative, the veteran's representative argues that 
the hearing transcript, reduced to writing, should be 
considered as a substantive appeal.  

A substantive appeal should set out specific arguments 
relating to errors of fact or law made by the AOJ in reaching 
the determination being appealed.  38 C.F.R. § 20.202.  
Although the Board will construe such arguments in a liberal 
manner, id., the Board must conclude in this instance that 
the veteran's August 1995 statement is not a substantive 
appeal.  The veteran's brief written statement, received in 
August 1995, did three things.  It referred to his hearing, 
although he incorrectly identified it as having occurred in 
June 1995, rather than in May 1995.  It stated that his VA 
Form 9 had been of record at the time of the hearing, which 
was also an incorrect statement.  And it queried the RO 
concerning the status of his claim.  It does not contain any 
statement that can be remotely construed as an argument 
concerning error of either fact or law in the denial of his 
claim for service connection for a psychiatric disorder.  

As for the transcript of the May 1995 hearing, the Board 
acknowledges that it contains statements and testimony that 
may easily be construed as arguments concerning errors of 
fact or law in the denial of service connection for a 
psychiatric disability.  Nonetheless, the veteran's 
representative clearly indicated at the end of the hearing 
that the veteran was not planning to file a substantive 
appeal until after the Hearing Officer had issued a decision.  
Moreover, the cover letter to the Hearing Officer's decision 
and SSOC in October 1995 explicitly informed the veteran and 
his representative that the VA Form 9 had not been filed, and 
that it should be received within 60 days of the date of the 
cover letter or by December 11, 1995.  Nothing was received 
from either the veteran or his representative within that 
time period, or until January 2002, and the January 2002 
statement from the veteran concerned other matters entirely.  
The Board can only conclude that the veteran and his 
representative decided not to file a substantive appeal from 
the October 1994 denial of service connection for adjustment 
disorder with mildly depressed mood.

Although the veteran's representative did not cite any 
authority for the argument that the hearing transcript should 
be accepted as the substantive appeal in this matter, the 
Board is aware of Tomlin v. Brown, 5 Vet. App. 355 (1993), in 
which the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that an oral statement later reduced 
to writing in a hearing transcript was a NOD.  The Board 
notes, however, that Tomlin involved the Court addressing a 
matter of its own jurisdiction, not the Board's.  Moreover, 
this case differs materially from Tomlin not only because it 
involves the filing of a substantive appeal, rather than an 
NOD, but because the veteran's representative made it very 
clear, at the end of the hearing, that the hearing was not 
considered to be in lieu of filing a written substantive 
appeal; rather, a substantive appeal would be filed later, 
after the Hearing Officer issued a decision.  The substantive 
appeal was not filed.

For all these reasons, the Board concludes that the issue of 
entitlement to service connection for an acquired psychiatric 
condition is not before the Board on appeal.  As a 
consequence, the purported appeal as to that issue is 
dismissed.


ORDER

The purported appeal as to entitlement to service connection 
for an acquired psychiatric condition is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


